                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

JAMES REILLY, #184122,

             Plaintiff,                     Civil Case Number: 19-11249
                                            Honorable Linda V. Parker
v.

COLLEEN SPENCER, ET AL.,

             Defendants.
                                            /

   OPINION AND ORDER DENYING PLAINTIFF’S MOTION FOR
 RECONSIDERATION AND EXTENDING DEADLINE FOR PLAINTIFF
              TO FILE AMENDED COMPLAINT

      Plaintiff, a pretrial detainee in the St. Clair County Jail, filed this pro se civil

rights lawsuit on April 30, 2019. On June 20, 2019, this Court entered an opinion

and order partially dismissing some of the named defendants as parties and some

of Plaintiff’s claims. (ECF No. 7.) On the same date, Plaintiff filed a request to

amend her complaint, which this Court granted in an opinion and order entered on

June 26, 2019. The Court instructed Plaintiff to file a single amended complaint

within twenty-one days (i.e., by July 17, 2019). The matter is presently before the

Court on Plaintiff’s “Request for Reconsideration on Dismissed Defendants” filed

July 8, 2019, which Plaintiff signed and dated on June 30, 2019. (ECF No. 10.)

      To succeed on a motion for reconsideration, “[t]he movant must not only

demonstrate a palpable defect . . . but also show that correcting the defect will
result in a different disposition of the case.” E.D. Mich. LR 7.1(h)(3). Plaintiff

contends in her pending motion that all of the individuals named in her original

complaint were directly or indirectly involved in the alleged violations of her

constitutional rights. In her initial complaint, Plaintiff did not identify how the

dismissed defendants were involved and she does not do so in her motion for

reconsideration. As such, Plaintiff fails to demonstrate a palpable defect in this

Court’s decision summarily dismissing those defendants.

      Nevertheless, as the Court advised Plaintiff when granting her motion to

amend her complaint, she may include in her amended pleading individuals

previously dismissed if she cures the defects with respect to those defendants

which the Court identified in its June 20, 2019 summary dismissal decision.

Specifically, Plaintiff must allege each defendant’s personal involvement with the

alleged violations of her federal rights. Binay v. Bettendorf, 601 F.3d 640, 650 (6th

Cir. 2010) (citations omitted) (“Each defendant’s liability must be assessed

individually based on his own actions.”). Stated differently, Plaintiff must set forth

in her Amended Complaint the specific actions of each defendant that violated her

rights. Moreover, “[t]he law is clear that liability of supervisory personnel must be

based on more than merely the right to control employees.” Hays v. Jefferson, 668

F.2d 869, 872 (6th Cir.), cert. denied 459 U.S. 833 (1982). The supervisor must

have “encouraged the specific incident of misconduct or in some other way


                                           2
directly participated in it. At a minimum a plaintiff must show that the official at

least implicitly authorized, approved or knowingly acquiesced in the

unconstitutional conduct of the offending officers.” Id. at 874.

      Plaintiff’s motion for reconsideration suggests that she is attempting to sue

certain defendants for their role as policy makers. In that instance, Plaintiff must

plead facts to show that her injuries were the result of some “policy or custom”

attributable to the defendant. Monell v. New York Dep’t of Social Servs., 436 U.S.

658, 690 (1978). Plaintiff “must … specify a governmental policy or custom from

which [her] injuries flowed.” Brown v. Cuyahoga Cty., Ohio, 517 F. App’x 431,

436 (6th Cir. 2013) (citing Paige v. Coyner, 614 F.3d 273, 284 (6th Cir. 2010)).

Monell liability may also be premised on a claim that employees were not

adequately trained, provided “it evinces deliberate indifference for the rights of

those with whom the governmental employees have contact, such that the

inadequate training may be fairly said to represent the government’s policy or

custom.” Id. (citing City of Canton v. Harris, 489 U.S. 378, 388-89 (1989)).

      The Court will allow Plaintiff additional time to prepare her Amended

Complaint to comply with these requirements, if she is able. Plaintiff’s Amended

Complaint shall be filed within fourteen (14) days of this Opinion and Order.




                                          3
Plaintiff’s motion for reconsideration, however, is DENIED.

                                              s/ Linda V. Parker
                                              LINDA V. PARKER
                                              U.S. DISTRICT JUDGE

 Dated: July 11, 2019

 I hereby certify that a copy of the foregoing document was mailed to counsel of
 record and/or pro se parties on this date, July 11, 2019, by electronic and/or
 U.S. First Class mail.

                                              s/ R. Loury
                                              Case Manager




                                         4
